Citation Nr: 0400342	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1943 to August 
1946.

This appeal is from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

1.  The veteran had bilateral, fairly symmetrical, 
sensorineural hearing loss with puretone thresholds greater 
than 26 dB at three measured frequencies in both ears.

2.  The veteran did not develop his bilateral hearing loss 
during or due to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, VAOPGCPREC 7-2003, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  The RO wrote to the 
veteran in January 2001, informing him of VA's and his 
obligations under the VCAA.  Although the letter did not 
identify the VCAA by citation, it discharged VA's substantive 
duty to notify the veteran.  The letter addressed both the 
type of information and evidence generally necessary to 
substantiate the veteran's claim and identified information 
and evidence specific to the veteran's claim as well as 
stating what information and evidence the veteran must 
provide and what information and evidence VA would attempt to 
obtain on his behalf.  VA has discharged its duty to notify 
the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  VA attempted with a letter of June 
2001 to obtain medical evidence from those private sources of 
which the veteran informed VA.  The veteran reported that 
certain sources were inaccessible due to the death or 
retirement of the practitioner concerned.  VA has obtained 
all available service records and VA records.  VA has 
discharged its duty to obtain documentary evidence.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examined the veteran in October 2001 and obtained 
an additional medical opinion on questions pertinent to the 
veteran's claim in May 2003.  VA has discharged its duty to 
examine the veteran and obtain medical opinion when 
necessary.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  There has been no failure to 
obtain evidence from any source other than those the veteran 
informed VA would be inaccessible or had been inaccessible to 
his own extensive attempts to retrieve the evidence.  There 
is no outstanding duty to notify the veteran of a failure to 
obtain evidence.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

Hearing loss must be of a certain severity to qualify as a 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2003).  A 
private audiology report of November 1999, VA outpatient 
records, of February 2000, and a VA examination for 
compensation purposes of October 2001 uniformly reveal the 
veteran currently has bilaterally impaired hearing of a 
disabling degree as defined by regulation.  Id.  The veteran 
currently has bilateral, fairly symmetrical, sensorineural 
hearing loss, moderate to moderately severe in the right ear 
and mild to moderately severe in the left ear, according to 
VA examination of October 2001. 

Historically, service medical records reveal that the 
veteran's hearing tested normal on examination at the time of 
entrance into service and at the time of separation from 
service.  In August 1944 he was hospitalized for nine days 
for left-sided acute membrana hemorrhagica bullosa 
myringitis.  Treatment notes show improvement and that he was 
discharged improved.  Specific treatment is not of record.  
There are no records of complaints or findings of hearing 
loss or of any sequelae.

In September and twice in December 1944, the veteran was 
hospitalized and treated for acute catarrhal nasopharyngitis.  
Hospital records, including nursing treatment notes show 
treatment with bed rest, gargles, and "cold routine."  
After each admission he was returned to full duty.  The 
December 1944 flight surgeons report noted he was fit for 
overseas assignment without defect requiring special 
consideration.

There is a hiatus in the medical record from the March 1946 
separation examination report to November 1999, the date of a 
private audiology examination noted above.  The veteran 
applied for VA disability compensation for an unspecified 
left ear condition in August 1948.  VA denied the claim 
finding the left ear myringitis in service resolved without 
residual.  The veteran did not then report hearing loss.

The veteran reports that while on active duty he was treated 
with the insertion of a radium rod into a nostril.  He 
reported that he was diagnosed as having otitis media, that 
he had a long hospitalization, and was thereafter put on 
limited duty and discharged.  The historical record 
contradicts the veteran's recollection.  There is no record 
of radium treatment.  The diagnosis was myringitis, and he 
was discharged from the hospital to duty.  There is no record 
that it was limited duty or that an ear condition was a 
factor in his separation from service.

The veteran reported to the October 2001 VA examiner that he 
has had hearing problems for 20 years, with his first use of 
a hearing aid in 1981 on the left side.  He reported no 
history of acoustic trauma or exposure to ototoxic materials 
in or after service.  He reported a one-time ear infection 
treated with a radium tube inserted into his nose.  The 
veteran attributed his hearing loss to the episode of ear 
infection and radium treatment.  The VA examiner reported 
several reasons why it was unlikely that the veteran's 
current hearing loss began in service or was related to the 
ear infection in service.

The veteran's medical opinion is not medical evidence that 
can support a medical conclusion about the cause of his 
hearing loss, because the veteran is a layman who lacks the 
medical expertise to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  The October 2001 VA 
examiner provides several reasons why it is unlikely that the 
veteran's bilateral hearing loss was incurred in service or 
is due to the one-sided ear infection in service.  First, 
there was no history of acoustic trauma.  Second, current 
hearing loss is bilateral and symmetrical and there is no 
evidence of asymmetrical hearing loss.  The Board interprets 
the statement to mean that the examiner would expect to see a 
one-sided hearing loss were the hearing loss due to the one-
sided infection.

In his substantive appeal, the veteran reported that the 
doctor who treated his ear infection in service told him his 
hearing loss would get worse over time, which has happened.  
Weighing the credibility and probative value of the 
contemporaneous record against the veteran's 60-year old 
recollection, the contemporaneous evidence is more credible 
and probative.  The veteran's recollection of what a doctor 
said is not deemed medical evidence.  See Robinette v. Brown, 
8 Vet. App. 69 (1995) (unreliability of lay recollections of 
doctors' statements as medical evidence).  This unreliability 
is amplified by the 60-year lapse in time.  The 
contemporaneous record notes the veteran's treatment regimen 
for nasopharyngitis, and it does not mention radium.  As 
noted, the treatment regimen for the myringitis is not of 
record.

VA obtained a medical opinion in May 2003 from a VA 
specialist based on review of the veteran's record and the 
experts' knowledge of the scientific literature.  The opining 
expert noted that the veteran was also treated for 
nasopharyngitis, which was sometimes treated with radium rods 
as the veteran described, but the examiner knew of no 
scientific evidence associating this type of radium therapy 
with hearing loss.  Thus, even if the veteran correctly 
recalls the fact of radium treatment in service, the 
treatment is not evidence of an association between his 
current hearing loss and his military service.

A VA Fact Sheet on the history of the use in service of 
nasopharyngeal radium therapy at the time the veteran was in 
service noted nasopharyngitis as among the conditions treated 
with radium, as was a certain type of otitis media common 
among airmen and submariners.  The veteran was neither.  He 
did not have the type of otitis media described in the VA 
fact sheet.  The document does not report hearing loss among 
the known sequelae of radium therapy for nasopharyngitis or 
ear infection.

In sum, the preponderance of the evidence shows that the 
veteran did not have a chronic disease in service to which 
his current hearing loss can be attributed.  See 38 C.F.R. 
§ 3.303(b) (2003).  In light of the hiatus between service 
and even the veteran's earliest report of hearing loss in 
1981, there is no continuity of symptomatology with a 
condition noted in service and current hearing loss.  Id.  
This is so even if it the veteran's lay report of hearing 
loss in service were taken as the noting of a condition in 
service within the meaning of section 3.303(b).  See Savage 
v. Gober, 10 Vet. App. 488 (1997) (claimant's post-service 
report can constitute the noting of a condition in service 
for purpose of section 3.303(b) if the condition is of a sort 
observable by a lay person).  The veteran's report of hearing 
loss in service is rejected in light of the separation 
examination report of normal hearing on separation.

No statutory presumption applies in this case.  There is no 
evidence that the veteran's hearing loss is a neurologic 
disease that could qualify as "other organic disease of the 
nervous system."  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. § 3.307, 3.309(a) (2003).

Finally, service connection can be awarded for any disease 
diagnosed after service if all of the evidence, including 
that pertinent to service, shows that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  In this 
case, the lack of medical evidence of hearing loss in 
service, the hiatus of many decades in the post-service 
medical record, and the opinion of two physicians that 
current hearing loss is unrelated to service combine to 
preclude an award of service connection for hearing loss 
based on all of the evidence showing incurrence in service.  
Id.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



